Citation Nr: 1133092	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of eye trauma, to include glaucoma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1981 to June 1984 and January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, continued the previous denial of service connection for glaucoma and residuals of eye trauma (claimed as bilateral vision impairment).

In April 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the hearing, additional medical evidence was added to the file, accompanied by an appropriate waiver of initial consideration of the evidence by the RO in accordance with 38 C.F.R. § 20.1304.

In June 2010 the Board reopened the previously denied claim of service connection for residuals of eye trauma, to include glaucoma, and remanded it for additional development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the Veteran has had glaucoma at any time during the pendency of his current service connection claim and that, other than a decreased visual acuity, he has no other current disability of his eyes.   

2.  A preponderance of the competent evidence shows that the currently diagnosed decreased visual acuity is due to a refractive error, is a developmental disorder of the eyes, and service connection is, by regulation, precluded for such disorders.


CONCLUSION OF LAW

The criteria for service connection for residuals of eye trauma, to include glaucoma, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An April 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained to determine the nature and etiology of his claimed residuals of eye trauma condition.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided with the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis
  
The Veteran seeks service connection for residuals of eye trauma, to include glaucoma.  The Veteran claims that he has had eye irritation from service to the present time.  The Veteran also claims that his eye condition is due to Viagra that was prescribed for him while in service.  The Veteran's current service connection claim was received by the RO in April 2008.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

February 1984 STRs indicate that the Veteran's eyes received fiberglass fibers while he was repairing a valve and that he complained of eye redness and irritation.  

A private QTC medical examination dated in March 2004 notes that the Veteran's best corrected eyesight was 20/20 and 20/25 and that he was given an assessment of glaucoma unspecified (increased cupping), OU.  

May 2008 VA treatment records note that the Veteran was given his first bifocal glasses and that assessments of "mild nsc ou. monitor, hyperopia/presby ou. srx ordered, and history of OHTN, no s/s of glc. monitor" were given.  

A VA examination was conducted in June 2010.  Following a review of the Veteran's claim file, physical examination, and various specialized optometry tests, the Veteran was given a diagnosis of refractive error: hyperopia with presbyopia.  The examiner noted that the assessments given in the May 2008 VA treatment record mean that that the Veteran was given an assessment of history of ocular hypertension with no signs or symptoms of glaucoma, monitor.  The examiner opined in a July 2010 addendum opinion that the Veteran's decreased visual acuity is the result of a refractive error of the eye and not a disease process, and based his opinion on his clinical expertise and experience.  

"Presbyopia" means hyperopia and impairment of vision due to advancing years or to age; it is dependent of the diminution of the power of accommodation from the loss of elacticity of the crystalline lens.  See Dorland's Illustrated Medical Dictionary (Dorland's) 1534 (24th ed., 1994).

Regardless of the fact that the Veteran's eyes received fiberglass fibers during service or claims to have taken Viagra which caused eye problems during service, service connection cannot be granted for glaucoma if there is no currently diagnosed glaucoma condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here however, the only competent evidence of record indicating that the Veteran has glaucoma, namely the March 2004 QTC report, is dated prior to the Veteran's current April 2008 claim for service connection.

With respect to the specific diagnosis of decreased visual acuity due to refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  Decreased visual acuity as a result of refractive error of the eyes for eye disorders including  myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection can be granted if the refractive error was subject to a superimposed disease or injury during military service that resulted in increased disability, as discussed below, the medical evidence shows that such is not the case here. See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

The June and July 2010 VA examiner specifically found that the Veteran did not have glaucoma and that the decreased visual acuity is due to refractive error of the eye.  As a matter of law, the claim for service connection for an eye condition causing decreased visual acuity, to the extent claimed as refractive error/presbyopia/astigmatism/myopia, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran is competent to provide evidence of  observable symptoms such as eye pain from fiberglass debris in his eyes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnosis a specific eye condition such as glaucoma or to offer an opinion as to whether his current eye condition is due to fiberglass debris or Viagra or anything else, as this is a matter for a medical professional.  See Layno, supra.  

The Board finds that the weight of the competent evidence, namely the June and July 2010 VA examination and addendum opinion clearly show that the Veteran only has decreased visual acuity of his eyes and that this condition is due to a refractive error of his eyes and therefore it is not due to fiberglass fibers received by the Veteran's eyes during service.  See Jandreau, 492 F.3d 1372.  The Board is not free to substitute its own judgment for that of a competent medical expert, who provided a thorough rationale for his opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the claimed eye trauma, to include glaucoma; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for residuals of eye trauma, to include glaucoma, is denied.




____________________________________________
RONALD W.SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


